Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-3, 6, 13, 16-18, 20, 23, 24, 27, 50, and 57-75 are pending in this application and are currently subject to restriction.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:


I.	Claim 1, drawn to a method of reducing potency variability in an antibody drug conjugate composition, the method comprising: (a) determining target drug concentration at a fixed antibody concentration and fixed drug antibody ratio (DAR); and (b) formulating the antibody drug conjugate composition to achieve the target drug concentration, thereby reducing potency variability in the composition, classified, for example, in A61K 2039/545.

II.	Claim 2, drawn to a method of reducing potency variability in a composition comprising an antibody drug conjugate, the method comprising: (a) determining drug concentration at a target antibody concentration and a fixed drug antibody ratio (DAR); (b) targeting a variable drug concentration which identifies the midpoint of the range where the antibody concentration specification range and the drug concentration specification range overlap; (c) formulating the antibody drug conjugate composition to the targeted variable drug concentration, thereby reducing potency variability in the composition, classified, for example, in A61K 2039/545.

III.	Claim 6, drawn to a method of reducing potency variability in a composition comprising an antibody drug conjugate, the method comprising: (a) measuring the DAR for the antibody drug conjugate composition;  Atty. Dkt. No. 2921.0910003/EKS/CLD-4-PAYNE et al. Application No. 16/407,384 (b) determining the upper antibody specification limit and the lower antibody specification limit, wherein the upper antibody specification limit is the target antibody 
(e) determining the calculated lower drug specification limit (LSL (drug)) as follows: LSL (drug) pg/mL= Lower Antibody Concentration Specification Limit x DAR x Drug Mol. Wt.x 1000 Antibody Mol. Wt.  
(f) comparing the calculated USL (drug) of step (d) to the defined upper drug specification limit of step (c), and selecting the lower of the two values as the effective upper drug specification limit; (g) comparing the calculated LSL (drug) of step (e) to the defined lower drug specification limit of step (c), and selecting the higher of the two values as the effective lower drug specification limit; and (h) formulating the antibody drug conjugate composition to a target drug concentration that is the midpoint between the effective upper drug specification limit and the effective lower drug specification limit, thereby reducing potency variability in said composition, classified, for example, in A61K 2039/545.

IV.	Claims 3, 13, 16-18, 20, 23, 24, 27, 50, 57-60 and 64-73, drawn to a method of preparing a  pharmaceutical composition comprising, (a) measuring a drug concentration in a composition comprising an antibody drug conjugate; and (b) formulating the composition comprising the antibody drug conjugate to achieve a pharmaceutical composition with a drug concentration falling within + 10% of a targeted drug concentration; wherein said formulating step (b) does not include formulating said composition comprising the antibody drug conjugate to achieve a targeted antibody concentration, classified, for example, in A61K 2039/545.

V.	Claim 61, drawn to a method for dosing a subject within a narrow intended range, the method comprising administering an antibody drug conjugate composition formulated according to the method of claim 1 to the subject, classified, for example, in A61K 39/00.




VII.	Claim 63, drawn to a pharmaceutical composition comprising an huMy9-6-sulfo-SPDB-DGN462 antibody drug conjugate formulated according to the method of claim 6, wherein a nominal DGN462 concentration is provided on the label, classified, for example, in A61K 39/00.

VIII.	Claim 74, drawn to a method for dosing a subject within a narrow intended range, the method comprising administering an antibody drug conjugate composition formulated according to the method of claim 16 to the subject, classified, for example, in A61K 39/00.

IX.	Claim 75, drawn to a pharmaceutical composition comprising an huMy9-6-sulfo-SPDB-DGN462 antibody drug conjugate formulated according to the method of claim 16, wherein a nominal DGN462 concentration is provided on the label, classified, for example, in A61K 39/00.




3. 	The inventions of Groups I-IX are patentably distinct, each from the other because of the following reasons: 

The inventions of Groups VI, VII and IX are products, while the inventions of Group I-V and VIII are processes.

Inventions of Group V and Group VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody composition of Group VI could be used in a materially different process such as purifying antigens or treating cells in vitro, which differs in the method objectives, method steps and parameters from the methods of Group V and is therefore distinct.  


The inventions of Group I and Group VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group VI can be made by a materially different process such as fixed drug concentration purification.

The inventions of Group III and Group VII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group VII can be made by a materially different such as fixed drug concentration purification.

Inventions of Group VIII and Group IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody composition of Group IX could be used in a materially different process such as purifying antigens or treating cells in vitro, which differs in the method objectives, method steps and parameters from the methods of Group VIII and is therefore distinct.  


The inventions of Group IV and Group IX are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group IX can be made by a materially different process such as fixed drug concentration purification.



The inventions of Group VI, VII and IX are drawn to distinct products because the composition comprising antibody drug conjugates are materially and structurally distinct.

The methods of inventions of Groups I-V and VII are materially different processes comprising different method objectives, process steps, reagents used and/or endpoints.  For example, Groups I-IV recite different steps not required by the other Groups in formulating antibody-drug conjugates and Groups V and VII recites dosing a subject using steps not required by any other Group.
Because the inventions are distinct for these reasons, each has achieved a different status in the art, as evidenced in some instances by their different classifications and/or, in other instances, by their art-recognized divergences.  Accordingly, the examination of each of the inventions would require a different search.  Moreover, the search required to consider any one of the inventions is not the same, nor is it coextensive with the search necessary to consider any of the others.   For example, wherein each method is drawn to a different objective consideration of different non-prior art issues would be required.   As consideration of claims directed to these inventions would require different searches and consideration of different non-prior art issues, the examination of more than one would be a serious burden.
	Since the inventions of Groups I-IX have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is 



4. 	Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	This application contains claims directed to patentably distinct species of the invention of Group IV, wherein the antibody-drug conjugate is a species of claim 60.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. More particularly, each species recites a structurally and functionally different conjugate.  In addition, these species are not obvious variants of each other based on the current record.  
Therefore, the examination of claims directed to any one species of conjugate requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species of variable domain sequence and will not provide adequate information regarding any other.  See MPEP § 809.  

6.	Therefore, if Applicant elects Group IV, Applicant is further required under 35 U.S.C. 121 to elect a species of conjugate of claim 60 applicable to the Group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., must also identify the claims and any subgenera readable on the elected species, including any claims subsequently added.  


7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
January 19, 2022